Title: George W. Spotswood to James Madison, 4 July 1829
From: Spotswood, George W.
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    
                                
                                July 4th. 1829.
                            
                        
                        
                        As I expect to leave this Institution in a few days, in pursuit of some place to support, and shelter my
                            Family, And as I shall not return untill after the meeting of your honble. body; I avail myself of this opportunity of
                            writing to you.
                        The cause Gentlemen of my resigning my situation at this place, were I to enter into a full detail of the
                            Insults, I have recd. during this session, and other just causes for leaving the Institution, I should be taking up too
                            much of your valuable time, which might perhaps, be more usefully employed, than in reading the writings of one, who has
                            filled for upwards of four years, the humble situation of hotel keeper. I can scarcely controle the feelings of
                            indignation at the bare recollection, and had prepared a recital of all the Insults, myself, wife, & Family have
                            recd., during the short space of four months: For myself, I would say nothing, I deserved them, for not first taking into
                            my own hands the punishment; For the Insults offered to my Wife, and also to my daughter, and a young lady visiting at my
                            house, which was made known by me to the chairman, & by him withheld from the Faculty, I may forgive, but never
                            shall forget And the chairman ought to blush, when he recollects the manner in which he treated Mrs. Spotswood, I leave
                            him to his reflection, it will be his punishment. When Mr. Lomax was chairman of the Faculty, impartiality governed all
                            the decisions of this Institution. I find my feelings are carrying me, beyond the promise I have made a friend, who has
                            been good enough to give me his advice upon this subject, but Gentlemen before I am done I will say that I feel almost
                            satisfied, that even the slight evidence presented to the Faculty, in relation to my case, in justification of me, has not
                            been registered on the faculty books, so far as relates to the Insults offered to me, Doctr. D. took them down in his own
                            language; and they were presented to the Faculty on A half sheet of paper—many other insults were offered to my family,
                            connected with the transaction alluded to & made known to Doctr. Dunglison, & which the Faculty has never
                            known. I have done my duty during this Session Gentlemen. My conscience tells me I have, if the Faculty books, &
                            Doctr. D.s private Book says to the contrary, it is a display of the most ungenerous want of magnamity, and the most
                            unfeeling entry, ever made by the officers of the Institution.
                        When I came to this place, I was $3.000 beforehand I am now surrounded by difficulties, & Casas, and
                            $1300 worse than nothing, I have a large family dependent on my exertions; It was here, that I contemplated remaining for
                            years, but I go, without a shelter for my Family, but thank God with an unblemished reputation, a firmness, that, with the
                            assistance of providence will enable me yet to surmount every difficulty. As my situation requires that every cent that I
                            possably can command, should be gotten, where generosity, or justice entitles me to it; I beg leave to call your attention
                            to the situation of my house, when I first came to this place, its horid situation, drains &c, completely out of
                            fix, produced a fever, which located itself at my house alone, by which I lost 3 valuable negroes, It is my wish
                            Gentlemen, that you will take into consideration this unfortunate occurrence, & direct Mr. Brokenbrough to refund
                            my rent, for that year, to Mrs. Spotswood, in my absence. It is to your generous feelings I appeal, more than to the
                            justice of my case, my loss was a heavy one. The unfortunate fever which prevailed at this place induced the Faculty to
                            grant permission to the Students to leave the Institution if they pleased. And it has been hinted that a part of the board
                            during there absence would be deducted, we were compelled to encounter the baneful effects, of a dangerous fever, we
                            risked our lives, the lives of our, wives & Children, for the Institution; Would it then Gentlemen, be just that
                            we should have any part of the board deducted? if we are entitled to a part, we are entitled to all, we were told that we
                            must remain, that it was, uncertain when the Students would return; Our House rent going on, as well as the hire of our
                            servants. In leaving my family Gentlemen, I do not expect to return untill the 5th of Augt. After the 20th. July, they
                            will not have a cent to support them, unless we get that little pittance which we are told we are not certain of getting;
                            and even if my Family gets that—it will be so trifling, after procuring the necessaries, that they ha[ve] debared
                            themselves from, and stand [ ] much in need of, that, it will be difficu[lt for] them to provide the more useful
                            necessaries with the small balance that will remain; however be it little, or much, I beg that your Honble. body, will
                            direct Mr. Brokenbrough, to pay it over to Mrs. Spotswood, I must also make one more request of your honble. body, which
                            is, to permit my family to remain in the house I now occupy untill return, & make an order to that effect; under
                            no other circumstances, Mrs. S. will remain after the 20th. July. To hear of the prosperity of
                            this Institution, will always be a source of great happiness to me. & for its prosperity, and the happiness
                            & long life of the beloved Rector, and visitors, I shall always most sincerely, and fervently pray, I have the
                            Honour, Gentlemen, To be your, Obd  Hmbl Servt.
                        
                        
                            
                                Geo. W. Spotswood
                            
                        
                    